Citation Nr: 0028736	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1963 to October 
1963.

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bipolar disorder.




The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a psychiatric disorder when it issued 
an unappealed rating decision in June 1996.

2.  The evidence submitted since the June 1996 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for 
bipolar disorder is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1996 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

2.  The claim of entitlement to service connection for 
bipolar disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the June 1996 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a psychiatric disorder 
is reported in pertinent part below.

The service medical records show that the veteran denied a 
clinical history of all psychiatric symptomatology when he 
completed the report of general medical examination for 
enlistment in March 1963.  In August 1963 he was hospitalized 
for treatment of psychiatric symptomatology diagnosed as 
emotional instability.  The report of general medical 
examination for discharge shows the clinical evaluation of 
the psychiatric system was indicated to be normal.

The veteran was privately hospitalized in August 1985 at 
which time he was diagnosed with atypical bipolar disorder 
and unspecified alcohol abuse.

The veteran was hospitalized by VA in October 1993 at which 
time he was diagnosed with alcohol dependence and Dilaudid 
abuse.

The veteran was hospitalized by VA during January and 
February 1994 at which time the pertinent discharge diagnoses 
were continuous alcohol dependence and depression.

The veteran was hospitalized by VA from March to May 1994 at 
which time he was pertinently diagnosed with bipolar 
disorder, polysubstance abuse, and personality disorder with 
cluster trait.

The veteran was hospitalized by VA during June and July 1994 
at which time he was pertinently diagnosed with chronic 
bipolar affective disorder, depressed with psychotic 
features, and chronic episodic alcohol abuse.

The veteran was hospitalized by VA in July 1994 at which time 
he was pertinently diagnosed with mixed bipolar disorder, and 
episodic alcohol abuse.

In August 1994 the RO denied entitlement to service 
connection for a psychiatric disorder.  The RO determined 
that the service medical records were negative for any 
evidence of a psychiatric disorder for VA compensation 
purposes.  The personality disorder reported in service was 
not considered a disability under the law.

In February 1995 the RO affirmed the previous denial of 
entitlement to service connection for a psychiatric disorder.  
The RO reiterated that the personality disorder reported in 
service was not a disability under the law, and added that a 
bipolar disorder or psychosis was not shown in service or 
disabling to a compensable degree during the first post 
service year.

Received in April 1996 was a substantial quantity of private 
medical reports referable to treatment in 1995 for 
psychiatric symptomatology variously diagnosed.

The evidence associated with the claims file subsequent to 
the June 1996 rating decision wherein the RO denied reopening 
the claim of entitlement to service connection for a 
psychiatric disorder is reported in pertinent part below.

The veteran was hospitalized by VA in September 1996 at which 
time he was pertinently diagnosed with bipolar disorder, 
depressed.

The veteran was hospitalized by VA from January to March 1998 
at which time he was treated for bipolar disorder and 
depression.

In August 1998, GEM, MD, advised that he had reviewed a copy 
of the veteran's service reported August 1963 
hospitalization.  It was Dr. GEM's opinion that the veteran's 
service reported severe emotional instability, especially 
when viewed in light of subsequent events, unequivocally 
supported the view that the veteran's psychiatric symptoms 
represented an early manifestation of his bipolar disorder.



Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulations.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in 
Hodge, the Federal Circuit Court "effectively decoupled" 
the determinations of new and material evidence and well 
groundedness.



The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of whether new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with respect to reopening disallowed claims 
and revising prior final determinations.  Jones v. Brown, 7 
Vet. App. 134 (1994).

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  


When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Personality disorders are not recognized as disabilities 
under the law.  38 C.F.R. § 3.303(c) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
bipolar disorder.

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder specifically 
claimed as a bipolar disorder which the RO denied reopening 
in June 1996.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 3.104.




When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

A review of the June 1996 rating decision shows the RO denied 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, and cited the reasons given in 
previous decisions.  

In the case at hand, the Board finds that in addition to 
evidence submitted showing the veteran continues to receive 
treatment for bipolar disorder, is a statement from a private 
psychiatrist noting his opinion that the psychiatric 
symptomatology demonstrated by the veteran in service was an 
early manifestation of his post service reported bipolar 
disorder.

The foregoing evidence bears directly and substantially upon 
the specific issue being considered in this case.  This 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.

The Board therefore finds that new and material evidence has 
been received since the June 1996 rating decision, and the 
veteran's claim is therefore reopened.



As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
bipolar disorder, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.


II.  Whether the claim of entitlement to 
service connection for a bipolar disorder 
is well grounded.

The Board finds that the veteran's claim of entitlement to 
service connection for a bipolar disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The record shows that the veteran has a current diagnosis of 
bipolar disorder.  Service medical records show he was 
treated for psychiatric symptomatology which was then 
diagnosed as emotional instability.  

A competent medical opinion is of record linking the post 
service diagnosed bipolar disorder to service to the extent 
that psychiatric symptomatology demonstrated by the veteran 
during service was an early manifestation of bipolar 
disorder.

Therefore, the Board finds that the veteran has presented a 
plausible and therefore well grounded claim of service 
connection for bipolar disorder.


As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

The first two elements have been met.  However, the Board 
finds that the duty to assist must be fulfilled before 
proceeding to evaluate the merits of the claim of entitlement 
to service connection for a bipolar disorder, and such claim 
is the subject of the remand portion of this decision.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted in this regard.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for bipolar disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the veteran's claim of service 
connection for a bipolar disorder is well grounded.  Once the 
veteran has established a well-grounded claim, VA has a duty 
to assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

The Board concludes that further development is required in 
this case.  In this regard it noteworthy that the veteran has 
not been afforded the benefit of a VA special psychiatric 
examination to evaluate his psychiatric symptomatology 
reported in the service medical records, to include the 
diagnosis reported to account for such symptomatology.  At 
least in the opinion of his private examiner, such 
symptomatology was an early manifestation of the post service 
reported bipolar disorder.  

The record shows that other psychiatric diagnoses have been 
provided to account for the veteran's psychiatric 
symptomatology.  There has been no psychiatric examiner, to 
include the veteran's private examiner, who has had the 
opportunity to review the entire record to ascertain the 
definitive etiology for bipolar disorder.  A contemporaneous 
comprehensive VA special psychiatric examination would 
materially assist in the adjudication of the claimant's 
appeal.  Also, he should have the opportunity to identify any 
additional treatment he has received for his psychiatric 
symptomatology.

In light of the foregoing, the Board is remanding the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
psychiatric symptomatology.  After 
obtaining any necessary authorization or 
medical releases, the RO should secure 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran, under a fee basis if necessary, 
for the purpose of ascertaining the onset 
and etiology of his bipolar disorder.  
The claims file should be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner's attention must be directed 
to the August 1998 opinion of Dr. GEM for 
comment, and must be requested to express 
an opinion as to onset of bipolar 
disorder and whether such disorder 
initially was manifested while the 
veteran was still on active duty, and/or 
is due to the veteran's period of active 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a bipolar disorder on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



